UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report: August 31, 2007 (Date of earliest event reported): August 31, 2007 Commission File No. 1-14588 NORTHEAST BANCORP (Exact name of Registrant as specified in its Charter) Maine 01-0425066 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 500 Canal Street Lewiston, Maine 04240 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 207-786-3245 Former name or former address, if changed since last Report: N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act Soliciting material pursuant to Rule 14a-12 under the Exchange Act Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act Pre-commencement to communications pursuant to Rule 13e-4(c) under the Exchange Act Item 3.01 On August 31, 2007, the Company took its first definitive action to transfer its listing to NASDAQ from the AMEX by the issuance of the press release referred to in Item 8.01 below. Item 8.01 On August 31, 2007, Northeast Bancorp, a Maine corporation, issued a press release announcing its decision to switch the listing of its common stock from the American Stock Exchange to the NASDAQ Stock Market LLC. Item 9.01 (c) Exhibits Exhibits No Description 99.1 Press Release, dated August 31, 2007 regarding switching to NASDAQ SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: September 6, 2007 NORTHEAST BANCORP By:/s/ James D. Delamater James D. Delamater President and Chief Executive Officer
